DETAILED ACTION
This office action is in response to applicant’s communication filed on 8/05/2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1 and 11 are amended.  Claims 4, 5, 9, and 10 are canceled.  Claims 1-3 and 6-8, and 11-18 are pending and are considered in this office action.


Response to Arguments/Comments
103 Rejection
Applicant’s argument is moot in light of a new art and new grounds of rejection due to amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, and 11-18 are rejected under 35 U.S.C. 103 as obvious over Knopp (US20170357965A1; hereinafter: “Knopp”) in view of Suchet et al. (US20140019298A1; hereinafter: “Suchet”) in view of Kumra et al. (US20170278084A1; hereinafter: “Kumra”) in view of TRIVEDI et al. (US20190122215A1; hereinafter: “TRIVEDI”) in view of Malik et al. (US20170357976A1; hereinafter “Malik”) in view of Deshpande et al. (US20170262832A1; hereinafter: “Deshpande”), and further in view of Butler (US20160232518A1; hereinafter “Butler”).
With respect to claim 1 and 11
Knopp teaches: 
presenting a resource document associated with at least one resource managed by a resource provider ([0021], Referring to FIG. 1, in step 1, the user computing device 110 requests and receives payment details from the merchant computing device 120. For example, a user of the user computing device 110 may access a merchant website (e.g., an e-commerce website) hosted by the merchant computing device 120. The user may access the merchant site through a web browser executed on the user computing device 110.); 
upon receiving a request to complete a transaction for the at least one resource, instantiating a checkout element in association with the resource document ([0021], By accessing the merchant website, the user may activate or trigger the web browser plugin. For example, in response to detecting a checkout page or other form of payment information entry page, the web browser plugin may automatically initiate a query to the merchant computing device 120 requesting payment information or payment account details that the merchant needs or otherwise requests for processing a payment; see also [0027], For example, the wallet service providing device 130 may transmit the tokenized payment information to the plugin installed on the user computing device 110, and the plugin may automatically populate fields of the merchant web page on a screen of the user computing device 110 with the tokens included in the tokenized payment information.); 

Wherein the resource provider is prevented from accessing the information obtained by the checkout element ([0016], For example, the one or more additional tokenized credentials may have a format that is recognizable to a merchant that does not accept tokenized payment account information. Accordingly, the merchant may be unaware that the tokenized payment information is being passed to the merchant.)
receiving, from the secure remote server and via the checkout element, a token to be used to complete the transaction….; and providing, via the checkout element to the resource provider, the token ([0027-0029], The token service providing device 140 may store the plurality of tokens as tokenized payment information, and, in step 5, the token service providing device 140 may transmit the tokenized payment information to the wallet service providing device 130. In response to receiving the tokenized payment information, the wallet service providing device 130 may transmit the tokenized payment information to the user computing device 110 in step 6. For example, the wallet service providing device 130 may transmit the tokenized payment information to the plugin installed on the user computing device 110, and the plugin may automatically populate fields of the merchant web page on a screen of the user computing device 110 with the tokens included in the tokenized payment information………………. in step 7 the user computing device 110 may transmit the tokenized payment information to the merchant computing device 120.)

Knopp does not explicitly disclose, but Suchet teaches: 
the checkout element comprising an application that is separate from the resource document ([0013], The data processing device(s) provide a consumer interface(s) to an application partner website or mobile application at which a consumer can navigate to and through a webpage(s) that is maintained and controlled by the system, separate from the e-tailer-specific website and/or e-tailer webpage(s), for the purpose of displaying purchase and product information extracted from the e-tailer-specific website or e-tailer webpage; provide a universal shopping cart in the application partner website or mobile application that, likewise, remains separate from an on-line e-tailer's shopping cart, for storing an item(s) offered for sale; and transact a single checkout transaction with the consumer and multiple e-tailers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knopp with the teaching of Suchet as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   One of ordinary skill in the art at the time the invention was made would modify the system of Knopp, for example the utilization of tokenized payment data of a digital wallet, to include the system of separating the checkout element from the resource document as taught by Suchet for the predicated result of improved system of having partner application separate from the main merchant website.

Knopp in view of Suchet do not explicitly disclose, but Kumra teaches: 
identifying, via the checkout element, information indicating an identity of a user of the client device (see at least [0052]), wherein the information is obtained from internet cookies stored in memory of the client device ([0052], if the user device 230 is configured to use the payment preference monitoring system 200 (e.g., a cookie associated with the payment preference monitoring system 200 is on a browser executing on the user device 230), the payment preference monitoring system 200 can identify a user account of the user, and obtain identifications of payment services; see also see at least [0053-0054]);
transmitting the information indicating the identity of the user to the secure remote server ([0035], In this way, the sensitive user information can be directly transmitted from the user device to the system 200, without the merchant server acting as a proxy.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knopp/ Suchet with the teaching of Kumra as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Knopp/ Suchet, for example the utilization of tokenized payment data of a digital wallet in Knopp, to include the method of identifying the user of the device using checkout element as taught by Kumra for the predicated result of improved systems and methods for allowing the remote server to collect user information via a cookie.

Knopp in view of Suchet in view of Kumra do not explicitly disclose, but TRIVEDI teaches: ([0086], The secure token may include data representing a user payment account, such as a pseudo-random string of characters. For example, virtual card application server 230, and/or third party device 240, may store a mapping of user payment account data (e.g., credit card numbers or the like) to secure tokens (e.g., pseudo-random strings or the like).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knopp/ Suchet /Kumra with the teaching of TRIVEDI as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Knopp/ Suchet /Kumra, for example identifying, via the checkout element, information indicating an identity of a user of the client device in Kumra, to include the method of using random string of characters to identify the user of the device as taught by TRIVEDI in order to add another layer of security by describing the user identifier as a random string of characters.

Knopp in view of Suchet in view of Kumra in view of TRIVEDI do not explicitly disclose, but Malik teaches:
The checkout element including one or more fields, the one or more fields of the checkout element determined based on cookies of a client device presenting the resource document and filled with data from the client device ([0023], In order to provide fast payment processing and checkout for the user in the future, the token or cookie may be provided to the payment provider during checkout so that the user may immediately provide a payment to a merchant using the payment provider without re-entering user information and/or financial information. Advantageously, the user is not required to re-enter into a checkout process that includes multiple interfaces and/or fields for data entry. Since the token or cookie is stored to the user's device, the user is not required to actively enter information during checkout with the same merchant or a new different merchant. The user may request the device send the token or cookie during transaction processing, or the device may automatically send the token or cookie, for example, on request by the payment provider during transaction processing or automatic transmission by the device's web browser and/or other application.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knopp/ Suchet/Kumra/ TRIVEDI with the teaching of Malik as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Knopp/ Suchet /Kumra/ TRIVEDI, for example the utilization of tokenized payment data of a digital wallet in Kopp, to include the method of using cookie of the user device to populate checkout fields as taught by Malik for the predicated result of improved systems and methods for allowing the remote server to collect user information via a cookie.

Knopp in view of Suchet in view of Kumra in view of TRIVEDI in view of Malik do not explicitly disclose, but Deshpande teaches:
receiving, from the secure remote server and via the checkout element, a number of accounts associated with the user; presenting the number of accounts to the user within the checkout element via the client device ([0058], This may include retrieving and providing one or more payment account credentials associated with the consumer 1122 and/or the consumer's payment account, or this may include simply forwarding the one or more payment account received from the payment application 120. In either event, the wallet engine 116 b provides the checkout token and the one or more payment account credentials to the P2M engine 116 a.); 
transmitting a selection of an account from the number of accounts to the remote secure server ([0036], the consumer 112 may select, via the payment application 120, the payment account for use in the transaction (e.g., from different available payment accounts, bank accounts, etc., at the consumer's payment application 120) as a source to fund the transaction (e.g., prior to or upon receipt of the token from the P2M engine 116 a, etc.), and, potentially, to select a push or pull transaction type (although in various embodiments the transaction type may be predefined by the merchant 102, for example, at registration with the P2M engine 116 a, and/or the acquirer 104). Once the payment account is selected, in this exemplary embodiment, the payment application 120 is configured to submit the token and the selected payment account (e.g., payment account credentials for the payment account, etc.) to the engine 116 (e.g., the wallet engine 116 b, etc.) to facilitate the transaction.)
…….the token being specific to the resource provider ([0036], In response, the engine 116 is configured to generate the token, which is specific to the merchant 102 and/or the transaction for the product(s).); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knopp/ Suchet /Kumra/ TRIVEDI/Malik with the teaching of Deshpande as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   One of ordinary skill in the art at the time the invention was made would modify the combined system of Knopp/ Suchet /Kumra/TRIVEDI/Malik, for example the utilization of tokenized payment data of a digital wallet in Knopp, to include the system of receiving a number of accounts associated with the user as taught by Deshpande for the predicated result of improved systems and methods of generating a token based on certain criteria.

Knopp in view of Suchet in view of Kumra in view of TRIVEDI in view of Malik in view of Deshpande do not explicitly disclose, but Butler teaches:
the token generated by the secure remote server in response to receiving the selection of the account, the token associated with the account, ([0020], the account management system receives the indication of the user selection of the payment information option and generates a payment token based on the payment account information associated with the payment information option selected by the user.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Knop/ Suchet/Kumra/ TRIVEDI/Malik/ Deshpande with the teaching of Butler as they relate to a system/method of conducting transactions on a merchant website.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art at the time the invention was made would modify the combined system of Knop/Suchet /Kumra/TRIVEDI/Malik/ Deshpande, for example facilitating payment account transactions through consumer communication devices at merchant locations as disclosed by Deshpande, to include the system of generating a token based on the selection of an account as taught by Butler for the predicated result of improved systems and methods of generating a token based on certain criteria.

With respect to claim 2
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 1.   Knopp further teaches: wherein the resource document associated with the at least one resource comprises a webpage hosted by the resource provider ([0002], an account holder of a payment account may use a personal computer, a tablet, a smartphone, and the like, to access a merchant's online store (e.g., webpage). After selecting items for purchase from the merchant's site and opting to checkout or otherwise submit payment,… see also [0015]).

With respect to claim 3
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 2.   Knopp further teaches: wherein the checkout element is embedded into the webpage hosted by a resource provider ([0015], a plugin or other software may be installed within a web browser of a user computing device (i.e., a consumer). The plugin may detect when the user attempts to make payment, or when a user accesses a payment page provided by a merchant website.)

With respect to claim 6
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 1.   Knopp further teaches: wherein the number of accounts associated with the user is determined by contacting one or more processing networks ([0022], the wallet service providing device 130 may be a server operated by or controlled by an online wallet provider such as MasterCard MasterPass, Google Wallet, Apple Pay, Visa Checkout, PayPal, Samsung Pay, and the like. The payment information request may include account information requested by the merchant computing device 120 in order to process a payment for the user.)

With respect to claim 7
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 1.   Knopp further teaches: wherein the remote server is an initiator application server ([0023], While the wallet service providing device 130 and the token service providing device 140 are shown as separate entities in this example, it should also be appreciated that the two entities may be the same, or the same entity may control the devices. For example, the token service providing device 140 may be a server operated by or controlled by a token vault. Also, the token service providing device 140 may be maintained by a bank, a payment processor, a non-merchant payment entity, and the like. Furthermore, the wallet service providing device and/or the token service providing device may be broadly referred to as a payment network or included within a payment network. In this example, the payment network may also include other financial entities, banks, payment processors, and the like, which are used with a payment process.)

With respect to claim 8
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 1.   Knopp further teaches: wherein the remote server is a secure remote transaction (SRT) server ([0023], While the wallet service providing device 130 and the token service providing device 140 are shown as separate entities in this example, it should also be appreciated that the two entities may be the same, or the same entity may control the devices. For example, the token service providing device 140 may be a server operated by or controlled by a token vault. Also, the token service providing device 140 may be maintained by a bank, a payment processor, a non-merchant payment entity, and the like. Furthermore, the wallet service providing device and/or the token service providing device may be broadly referred to as a payment network or included within a payment network. In this example, the payment network may also include other financial entities, banks, payment processors, and the like, which are used with a payment process.)


With respect to claim 12
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 11.  Kumra further teaches: wherein the information indicating the identity of the user of the client device comprises an authentication decision (see [0048-0049])

With respect to claim 13
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 12.  Kumra further teaches: the authentication decision is generated by a facilitator application installed on the client device (see [0048-0049])

With respect to claim 14
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 13.  Kumra further teaches: the facilitator application is selected by the user from a number of facilitator applications installed on the client device (see [0047-0049])

With respect to claim 15
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 13.  Kumra further teaches: wherein the instructions further cause the client device to: launch the facilitator application to authenticate the user; and generate the authentication decision upon authenticating the user (see [0047-0049])

With respect to claim 16
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 15.  Kumra further teaches: wherein the facilitator application is provided a number of transaction details upon its launch (see [0047-0049])

With respect to claim 17
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 13.  Kumra further teaches: wherein the facilitator application is launched via an application programming interface associated with the facilitator application (see [0047-0049])

With respect to claim 18
The combination of Knopp, Suchet, Kumra, Malik, Deshpande, and Butler teaches the limitation of claim 11.  Malik further teaches: wherein the token is a limited-use token that can only be used to complete the transaction ([0051], The token or cookie may be limited in use by requiring an authentication credential known to the user, such as a PIN or biometric (e.g., fingerprint) during checkout for a transaction using the account for transaction processing.)


Conclusion
THIS ACTION IS MADE FINAL, necessitated by amendment.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094.  The examiner can normally be reached on Monday- Thursday 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YIN Y CHOI/Examiner, Art Unit 3685                                                                                                                                                             10/22/2022

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685